Exhibit 2.1 AGREEMENT AND PLAN OF MERGER by and between Abraxas Petroleum Corporation and Abraxas Energy Partners, L.P. 5527321v.7 Dated as of June 30, 2009 TABLE OF CONTENTS Article I CERTAIN DEFINITIONS 2 1.1 Certain Definitions 2 Article II THE MERGER; EFFECTS OF THE MERGER 8 2.1 The Merger. 8 2.2 Closing 9 Article III MERGER CONSIDERATION; EXCHANGE PROCEDURES 9 3.1 Merger Consideration 9 3.2 Exchange of Certificates. 10 3.3 Rights As Unitholders; Unit Transfers 12 3.4 Anti-Dilution Provisions 12 3.5 Options, Phantom Units and Restricted Units. 12 Article IV REPRESENTATIONS AND WARRANTIES OF ENERGY 13 4.1 Organization and Qualification 13 4.2 Subsidiaries 14 4.3 Capitalization. 14 4.4 Authority; Due Authorization; Binding Agreement; Approval. 15 4.5 GP Board Recommendation; Opinion of Energy Financial Advisor. 15 4.6 No Violation; Consents. 16 Article V REPRESENTATIONS AND WARRANTIES OF ABRAXAS 17 5.1 Organization and Qualification 17 5.2 Subsidiaries 18 5.3 Capitalization. 18 5.4 Authority; Due Authorization; Binding Agreement. 19 5.5 Abraxas Board Recommendation; Opinion of Abraxas Financial Advisor. 19 5.6 No Violation; Consents. 20 5.7 Compliance. 21 5.8 SEC Filings; Financial Statements. 21 5.9 Litigation 22 5.10 No Material Adverse Change 22 5.11 Environmental 22 5.12 Taxes. 23 5.13 Title to Properties and Assets; Liens, Etc 24 5.14 Intellectual Property. 25 5.15 Employees; Employee Benefits. 25 5.16 No Undisclosed Liabilities 26 5.17 State Takeover Laws 27 5.18 Finders or Brokers 27 i Article VI ACTIONS PENDING MERGER 27 6.1 Conduct of Energy Business 27 6.2 Conduct of Abraxas Business 29 6.3 Investigation 30 6.4 Structuring 31 Article VII COVENANTS 31 7.1 Reasonable Best Efforts 31 7.2 Equityholder Approvals. 32 7.3 Proxy Statement 33 7.4 Common Stock Listed 33 7.5 Third Party Approvals. 33 7.6 Indemnification; Directors’ and Officers’ Insurance. 34 7.7 Board Membership 36 Article VIII CONDITIONS TO CONSUMMATION OF THE MERGER 37 8.1 Abraxas Stockholder Approval 37 8.2 Energy Equityholder Approval 37 8.3 Financing 37 8.4 Governmental Approvals 37 8.5 No Injunction 38 8.6 Representations, Warranties and Covenants of Abraxas 38 8.7 Representations, Warranties and Covenants of Energy 38 8.8 NASDAQ Listing 39 Article IX TERMINATION 39 9.1 Termination 39 9.2 Effect of Termination 40 Article X MISCELLANEOUS 41 10.1 Fees and Expenses. 41 10.2 Waiver; Amendment 41 10.3 Counterparts 41 10.4 Governing Law 41 10.5 Notices 41 10.6 Entire Understanding; No Third Party Beneficiaries 43 10.7 Severability 43 10.8 Headings 43 10.9 Jurisdiction 43 10.10 Waiver of Jury Trial 43 10.11 Specific Performance 43 10.12 Scope of Representations and Warranties. 43 10.13 Survival 44 10.14 Confidentiality 44 10.15 Interpretation. 44 10.16 Assignment 45 ii AGREEMENT AND PLAN OF MERGER This AGREEMENT AND PLAN OF MERGER, dated as of June 30, 2009 (this “Agreement”), is entered into by and between ABRAXAS PETROLEUM CORPORATION, a Nevada corporation (“Abraxas”) and ABRAXAS ENERGY PARTNERS, L.P., a Delaware limited partnership (“Energy”). WITNESSETH: WHEREAS, the Board of Directors of Abraxas (the “Abraxas Board”), has considered this Agreement and the transactions contemplated hereby and, has, upon the recommendation of the Abraxas Special Committee and as more particularly described in Section 5.5(a), (i) determined that this Agreement and the transactions contemplated hereby, including consummating the business combination provided for in this Agreement, pursuant to which Energy will, subject to the terms and conditions set forth herein, merge with and into Abraxas(the “Merger”), with Abraxassurviving, are advisable, fair and reasonable to and in the best interests of Abraxas and its stockholders and (ii) approved and adopted this Agreement and determined to recommend its adoption and approval of the Stock Issuance by the Abraxas Stockholders; WHEREAS, the Audit and Conflicts Committee of the GP Board, consisting solely of independent directors, which directors are also independent of Abraxas (the “Energy Committee”) has considered the transactions contemplated by this Agreement and determined that this Agreement and the transactions contemplated hereby are advisable, fair and reasonable to and in the best interests of the Unaffiliated Unitholders and Energy, and resolved to recommend that the full GP Board adopt this Agreement, approve the transactions contemplated hereby and recommend adoption and approval by the Energy Unitholders; WHEREAS, the Board of Directors of Abraxas General Partner, LLC, a Delaware limited liability company (the “GP Board”) and the general partner of Energy (the “GP”), has considered this Agreement and the transactions contemplated hereby and, has, upon the recommendation of the Energy Committee and as more particularly described in Section 4.5(a), (i) determined that this Agreement and the transactions contemplated hereby, including the Merger, are advisable, fair and reasonable to and in the best interests of the Unaffiliated Unitholders and Energy and (ii) approved and adopted this Agreement and determined to recommend its adoption and approval by the Energy Unitholders; WHEREAS, simultaneous with the execution and delivery of this Agreement, Unaffiliated Unitholders owning approximately 96% of the Energy Common Units not owned by Abraxas and the Abraxas Subsidiaries have executed and delivered the Voting Agreement; and WHEREAS, the parties desire to make certain representations, warranties, covenants and agreements in connection with the Merger and the transactions contemplated by this Agreement and also to set forth certain terms and conditions to the Merger. NOW, THEREFORE, in consideration of the mutual covenants, representations, warranties and agreements contained herein, and intending to be legally bound hereby, the parties hereto agree as follows: 1 Article I CERTAIN
